      Case 3:21-cv-01121-JAM Document 1 Filed 08/20/21 Page 1 of 14




1
                                     UNITED STATES DISTRICT COURT
2                                      DISTRICT OF CONNECTICUT
3

4
       JOSEPH PERKINS,                                Case No.:

5                Plaintiff,                           COMPLAINT FOR
6      v.                                             VIOLATION OF FAIR
                                                      CREDIT REPORTING ACT
       NAVIENT SOLUTIONS LLC,
7                                                     (15 U.S.C. § 1681 et seq.)
       EXPERIAN INFORMATION
8      SOLUTIONS, INC., EQUIFAX
9
       INFORMATION SERVICES, LLC,
       AND TRANS UNION, LLC
10

11               Defendants.

12

13          COMES NOW Plaintiff, Joseph Perkins (“Plaintiff”), by and through counsel
14   undersigned, and for its cause of action against the Defendants above-named
15
     alleges as follows:
16

17
                                            INTRODUCTION
18
            1.        This is an action brought by an individual consumer for violations of
19

20   the Fair Credit Reporting Act (“FCRA”), et seq.
21

22                                             PARTIES
23
            2.        Plaintiff is a resident of the county of New London County,
24
     Connecticut.
25

26          3.        Plaintiff is a “consumer” as that term is defined by 15 U.S.C.
27
     §1681(a)(c).
28

     Joseph Perkins v. Navient, et al.            1                             COMPLAINT
      Case 3:21-cv-01121-JAM Document 1 Filed 08/20/21 Page 2 of 14




1
          4.         Defendant, Navient Solutions, LLC, (“Navient”) is limited liability

2    company existing under the laws of Connecticut and is a student loan lender and a
3
     furnisher of consumer credit information to consumer reporting agencies.
4

5
          5.         Defendant Experian Information Solutions, Inc. (“Experian”) is a

6    corporation existing under the laws of Connecticut that engages in the business of
7
     maintaining and reporting consumer credit information.
8

9         6.         Defendant Equifax Information Services, LLC (“Equifax”) is a limited

10   liability company existing under the laws of Connecticut that engages in the business
11
     of maintaining and reporting consumer credit information.
12

13        7.         Defendant TransUnion, LLC (“TransUnion”) is a limited liability

14   company existing under the laws of Connecticut that engages in the business of
15
     maintaining and reporting consumer credit information.
16

17        8.         Defendants Experian, Equifax, and TransUnion are each a “consumer
18   reporting agency” as that term is defined by 15 U.S.C. §1681a(f).
19

20                                       JURISDICTION AND VENUE
21
          9.         That the Court has jurisdiction over this action pursuant to 15 U.S.C. §
22

23
     1681p, the Fair Credit Reporting Act (“FCRA”) and 28 U.S.C. §1331.

24        10.        Venue is proper in this district pursuant to 28 U.S.C. §1391(b).
25

26                       FACTUAL ALLEGATIONS COMMON TO ALL COUNTS
27
          11.        Plaintiff held a student loan account with Navient – account#
28

     Joseph Perkins v. Navient, et al.             2                             COMPLAINT
      Case 3:21-cv-01121-JAM Document 1 Filed 08/20/21 Page 3 of 14




1
     502935xxxxxxxxxx (“the Account”).

2         12.        During the course of repayment of the Account, Plaintiff entered into a
3
     settlement agreement with Navient for full and final settlement of Plaintiff’s
4

5
     obligation with respect to the Account.

6         13.        Plaintiff made all requisite payments to satisfy his obligation under the
7
     settlement agreement, thereby resolving her liability on the Account.
8

9         14.        In spite of receiving the full benefit of payment in full on the Account,

10   and releasing Plaintiff from liability on the Account, Defendant Navient continued,
11
     erroneously, to report a balance due and owing on the Account to Experian, Equifax,
12

13   and TransUnion.

14        15.        The false information regarding the Account appearing on Plaintiff’s
15
     consumer reports harms Plaintiff because it does not accurately depict Plaintiff’s
16

17   credit history and creditworthiness.
18        16.        Experian, Equifax, and TransUnion published the false information
19
     regarding the Account to third parties.
20

21
                                         WRITTEN DISPUTE
22

23
          17.        On or about May 25, 2021 Plaintiff sent written dispute letters to

24   Experian, Equifax, and TransUnion disputing the inaccurate information regarding
25
     the Account reporting on Plaintiff’s consumer report (the “Disputes”).
26

27
          18.        Upon information and belief, Defendants Experian, Equifax, and

28   TransUnion forwarded Plaintiff’s Disputes to Defendant Navient for reinvestigation.
     Joseph Perkins v. Navient, et al.            3                               COMPLAINT
      Case 3:21-cv-01121-JAM Document 1 Filed 08/20/21 Page 4 of 14




1
          19.        Upon information and belief, Navient received notification of Plaintiff’s

2    Dispute from Experian, Equifax, and TransUnion.
3
          20.        Navient did not conduct a reasonable investigation, contact Plaintiff,
4

5
     contact third-parties, or review underlying account information with respect to the

6    disputed information and the accuracy of the Account.
7
          21.        Defendants Experian, Equifax, and TransUnion each did not conduct an
8

9    investigation, contact Plaintiff, contact third-parties, or review underlying account

10   information with respect to the disputed information and the accuracy of the
11
     Account.
12

13        22.        Upon information and belief, Navient failed to instruct Experian,

14   Equifax, and TransUnion to each remove the false information regarding the Account
15
     reporting on Plaintiff’s consumer reports.
16

17        23.        Experian, Equifax, and Trans Union each employed an investigation
18   process that was not reasonable and did not remove the false information regarding
19
     the Account identified in Plaintiff’s Disputes.
20

21        24.        At no point after receiving the Disputes did any Defendant
22
     communicate with Plaintiff to determine the veracity and extent of Plaintiff’s
23
     Dispute.
24

25
                                         COUNT I – Navient
26

27
                  (Fair Credit Reporting Act Violation – 15 U.S.C. §1681s-2(b))
28

     Joseph Perkins v. Navient, et al.            4                               COMPLAINT
      Case 3:21-cv-01121-JAM Document 1 Filed 08/20/21 Page 5 of 14




1
          25.        Plaintiff re-alleges and reaffirms the above paragraphs as though fully

2    set forth herein.
3
          26.        After receiving the Dispute, Navient failed to correct the false
4

5
     information regarding the Account reporting on Plaintiff’s consumer report.

6         27.        Defendant violated 15 U.S.C. §1681s-2(b) by failing to fully and
7
     properly investigate Plaintiff’s dispute of Defendant Navient’s representations; by
8

9    failing to review all relevant information regarding Plaintiff’s disputes; by failing to

10   accurately respond to credit reporting agencies; by verifying false information; and
11
     by failing to permanently and lawfully correct its own internal records to prevent the
12

13   re-reporting of Defendant Navient’s representations to consumer credit reporting

14   agencies, among other unlawful conduct.
15
          28.        As a result of this conduct, action, and inaction of Defendant Navient,
16

17   Plaintiff suffered damages, and continues to suffer, actual damages, including
18   economic loss, damage to reputation, emotional distress, and interference with
19
     Plaintiff’s normal and usual activities for which Plaintiff seeks damages in an amount
20

21   to be determined by the trier of fact.
22
          29.        Defendant Navient’s conduct, action, and inaction were willful,
23
     rendering Defendant liable to Plaintiff for punitive damages pursuant to 15 U.S.C.
24

25   §1681n.
26
          30.        In the alternative, Defendant Navient was negligent, entitling Plaintiff
27
     to recover damages under 15 U.S.C. §1681o.
28

     Joseph Perkins v. Navient, et al.           5                               COMPLAINT
      Case 3:21-cv-01121-JAM Document 1 Filed 08/20/21 Page 6 of 14




1
          31.        Plaintiff is entitled to recover costs and attorneys’ fees from Defendant

2    Navient pursuant to 15 U.S.C. §1681n and/or 15 U.S.C. §1681o.
3

4                                        COUNT II – Experian
5

6
                    (Fair Credit Reporting Act Violation – 15 U.S.C. §1681e(b))

7         32.        Plaintiff re-alleges and reaffirms the above paragraphs as though fully
8
     set forth herein.
9

10        33.        After receiving the Dispute, Experian failed to correct the false

11   information regarding the Account reporting on Plaintiff’s consumer report.
12
          34.        Defendant Experian violated 15 U.S.C. §1681e(b) by failing to establish
13

14   or to follow reasonable procedures to assure maximum possible accuracy in the

15   preparation of the credit reports and credit files Defendant Experian published and
16
     maintained concerning Plaintiff.
17

18        35.        As a result of this conduct, action and inaction of Defendant Experian,
19   Plaintiff suffered damage, and continues to suffer, actual damages, including
20
     economic loss, damage to reputation, emotional distress, and interference with
21

22   Plaintiff’s normal and usual activities for which Plaintiff seeks damages in an amount
23
     to be determined by the trier of fact.
24
          36.        Defendant Experian’s conduct, action, and inaction were willful,
25

26   rendering Defendant Experian liable to Plaintiff for punitive damages pursuant to 15
27
     U.S.C. §1681n.
28

     Joseph Perkins v. Navient, et al.            6                               COMPLAINT
      Case 3:21-cv-01121-JAM Document 1 Filed 08/20/21 Page 7 of 14




1
          37.        In the alternative, Defendant Experian was negligent, entitled Plaintiff

2    to recover damages under 15 U.S.C. §1681o.
3
          38.        Plaintiff is entitled to recover costs and attorneys’ fees from Defendant
4

5
     Experian, pursuant to 15 U.S.C. §1681n and/or §1681o.

6
                                         COUNT III – Experian
7

8
                      (Fair Credit Reporting Act Violation – 15 U.S.C. §1681i)
9

10        39.        Plaintiff re-alleges and reaffirms the above paragraphs as though fully

11   set forth herein.
12
          40.        After receiving the Dispute, Experian failed to correct the false
13

14   information regarding the Account reporting on Plaintiff’s consumer report.

15        41.        Defendant Experian violated 15 U.S.C. §1681i by failing to delete
16
     inaccurate information in Plaintiff’s credit files after receiving actual notice of such
17

18   inaccuracies, by failing to conduct lawful reinvestigations, and by failing to maintain
19   reasonable procedures with which to filter and verify disputed information in
20
     Plaintiff’s credit files.
21

22        42.        As a result of this conduct, action and inaction of Defendant Experian,
23
     Plaintiff suffered damage, and continues to suffer, actual damages, including
24
     economic loss, damage to reputation, emotional distress and interference with
25

26   Plaintiff’s normal and usual activities for which Plaintiff seeks damages in an amount
27
     to be determined by the trier of fact.
28

     Joseph Perkins v. Navient, et al.            7                               COMPLAINT
      Case 3:21-cv-01121-JAM Document 1 Filed 08/20/21 Page 8 of 14




1
          43.        Defendant Experian conduct, action, and inaction were willful,

2    rendering Defendant liable to Plaintiff for punitive damages pursuant to 15 U.S.C.
3
     §1681n.
4

5
          44.        In the alternative, Defendant Experian was negligent, entitling Plaintiff

6    to recover damages under 15 U.S.C. §1681o.
7
          45.        Plaintiff is entitled to recover costs and attorneys’ fees from Defendant
8

9    Experian pursuant to 15 U.S.C. §1681n and/or §1681o.

10
                                         COUNT IV – Equifax
11

12
                    (Fair Credit Reporting Act Violation – 15 U.S.C. §1681e(b))
13

14        46.        Plaintiff re-alleges and reaffirms the above paragraphs as though fully

15   set forth herein.
16
          47.        After receiving the Dispute, Equifax failed to correct the false
17

18   information regarding the Account reporting on Plaintiff’s consumer report.
19        48.        Defendant Equifax violated 15 U.S.C. §1681e(b) by failing to establish
20
     or to follow reasonable procedures to assure maximum possible accuracy in the
21

22   preparation of the credit reports and credit files Defendant Equifax published and
23
     maintained concerning Plaintiff.
24
          49.        As a result of this conduct, action and inaction of Defendant Equifax,
25

26   Plaintiff suffered damage, and continues to suffer, actual damages, including
27
     economic loss, damage to reputation, emotional distress, and interference with
28

     Joseph Perkins v. Navient, et al.            8                               COMPLAINT
      Case 3:21-cv-01121-JAM Document 1 Filed 08/20/21 Page 9 of 14




1
     Plaintiff’s normal and usual activities for which Plaintiff seeks damages in an amount

2    to be determined by the trier of fact.
3
          50.        Defendant Equifax’s conduct, action, and inaction were willful,
4

5
     rendering Defendant Equifax liable to Plaintiff for punitive damages pursuant to 15

6    U.S.C. §1681n.
7
          51.        In the alternative, Defendant Equifax was negligent, entitled Plaintiff to
8

9    recover damages under 15 U.S.C. §1681o.

10        52.        Plaintiff is entitled to recover costs and attorneys’ fees from Defendant
11
     Equifax, pursuant to 15 U.S.C. §1681n and/or §1681o.
12

13
                                         COUNT V – Equifax
14

15                    (Fair Credit Reporting Act Violation – 15 U.S.C. §1681i)
16
          53.        Plaintiff re-alleges and reaffirms the above paragraphs as though fully
17

18   set forth herein.
19        54.        After receiving the Dispute, Equifax failed to correct the false
20
     information regarding the Account reporting on Plaintiff’s consumer report.
21

22        55.        Defendant Equifax violated 15 U.S.C. §1681i by failing to delete
23
     inaccurate information in Plaintiff’s credit files after receiving actual notice of such
24
     inaccuracies, by failing to conduct lawful reinvestigations, and by failing to maintain
25

26   reasonable procedures with which to filter and verify disputed information in
27
     Plaintiff’s credit files.
28

     Joseph Perkins v. Navient, et al.            9                                COMPLAINT
      Case 3:21-cv-01121-JAM Document 1 Filed 08/20/21 Page 10 of 14




1
          56.        As a result of this conduct, action and inaction of Defendant Equifax,

2    Plaintiff suffered damage, and continues to suffer, actual damages, including
3
     economic loss, damage to reputation, emotional distress and interference with
4

5
     Plaintiff’s normal and usual activities for which Plaintiff seeks damages in an amount

6    to be determined by the trier of fact.
7
          57.        Defendant Equifax conduct, action, and inaction were willful, rendering
8

9    Defendant liable to Plaintiff for punitive damages pursuant to 15 U.S.C. §1681n.

10        58.        In the alternative, Defendant Equifax was negligent, entitling Plaintiff
11
     to recover damages under 15 U.S.C. §1681o.
12

13        59.        Plaintiff is entitled to recover costs and attorneys’ fees from Defendant

14   Equifax pursuant to 15 U.S.C. §1681n and/or §1681o.
15

16                                       COUNT VI – TransUnion
17

18                  (Fair Credit Reporting Act Violation – 15 U.S.C. §1681e(b))
19        60.        Plaintiff re-alleges and reaffirms the above paragraphs as though fully
20
     set forth herein.
21

22        61.        After receiving the Dispute, TransUnion failed to correct the false
23
     information regarding the Account reporting on Plaintiff’s consumer report.
24
          62.        Defendant TransUnion violated 15 U.S.C. §1681e(b) by failing to
25

26   establish or to follow reasonable procedures to assure maximum possible accuracy
27
     in the preparation of the credit reports and credit files Defendant TransUnion
28

     Joseph Perkins v. Navient, et al.            10                              COMPLAINT
      Case 3:21-cv-01121-JAM Document 1 Filed 08/20/21 Page 11 of 14




1
     published and maintained concerning Plaintiff.

2         63.        As a result of this conduct, action and inaction of Defendant
3
     TransUnion, Plaintiff suffered damage, and continues to suffer, actual damages,
4

5
     including economic loss, damage to reputation, emotional distress, and interference

6    with Plaintiff’s normal and usual activities for which Plaintiff seeks damages in an
7
     amount to be determined by the trier of fact.
8

9         64.        Defendant TransUnion’s conduct, action, and inaction were willful,

10   rendering Defendant TransUnion liable to Plaintiff for punitive damages pursuant to
11
     15 U.S.C. §1681n.
12

13        65.        In the alternative, Defendant TransUnion was negligent, entitled

14   Plaintiff to recover damages under 15 U.S.C. §1681o.
15
          66.        Plaintiff is entitled to recover costs and attorneys’ fees from Defendant
16

17   TransUnion, pursuant to 15 U.S.C. §1681n and/or §1681o.
18
                                         COUNT VII – TransUnion
19

20
                      (Fair Credit Reporting Act Violation – 15 U.S.C. §1681i)
21

22        67.        Plaintiff re-alleges and reaffirms the above paragraphs as though fully
23
     set forth herein.
24
          68.        After receiving the Dispute, TransUnion failed to correct the false
25

26   information regarding the Account reporting on Plaintiff’s consumer report.
27
          69.        Defendant TransUnion violated 15 U.S.C. §1681i by failing to delete
28

     Joseph Perkins v. Navient, et al.             11                             COMPLAINT
      Case 3:21-cv-01121-JAM Document 1 Filed 08/20/21 Page 12 of 14




1
     inaccurate information in Plaintiff’s credit files after receiving actual notice of such

2    inaccuracies, by failing to conduct lawful reinvestigations, and by failing to maintain
3
     reasonable procedures with which to filter and verify disputed information in
4

5
     Plaintiff’s credit files.

6         70.        As a result of this conduct, action and inaction of Defendant
7
     TransUnion, Plaintiff suffered damage, and continues to suffer, actual damages,
8

9    including economic loss, damage to reputation, emotional distress and interference

10   with Plaintiff’s normal and usual activities for which Plaintiff seeks damages in an
11
     amount to be determined by the trier of fact.
12

13        71.        Defendant TransUnion’s conduct, action, and inaction were willful,

14   rendering Defendant liable to Plaintiff for punitive damages pursuant to 15 U.S.C.
15
     §1681n.
16

17        72.        In the alternative, Defendant TransUnion was negligent, entitling
18   Plaintiff to recover damages under 15 U.S.C. §1681o.
19
          73.        Plaintiff is entitled to recover costs and attorneys’ fees from Defendant
20

21   TransUnion pursuant to 15 U.S.C. §1681n and/or §1681o.
22

23
                                         DEMAND FOR JURY TRIAL

24
          Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands
25
     trial by jury in this action of all issues so triable.
26

27

28

     Joseph Perkins v. Navient, et al.            12                              COMPLAINT
      Case 3:21-cv-01121-JAM Document 1 Filed 08/20/21 Page 13 of 14




1
                                         PRAYER FOR RELIEF

2
             WHEREFORE, Plaintiff seeks a reasonable and fair judgment against
3
     Defendants for willful noncompliance of the Fair Credit Reporting Act and seeks
4

5    her statutory remedies as defined by 15 U.S.C. § 1681 and demands:
6
         1. Trial by jury.
7

8
         2. Actual damages to be proven at trial, or statutory damages pursuant to 15

9            U.S.C. § 1681n(a)(1)(A), of not less than $100 and not more than $1,000 per
10
             violation;
11

12
         3. Punitive damages, pursuant 15 U.S.C. § 1681n(a)(2), for Defendant’s willful

13           violation;
14
         4. The costs of instituting this action together with reasonable attorney’s fees
15

16
             incurred by Plaintiff pursuant to 15 U.S.C. § 1681n(a)(3); and

17       5. Any further legal and equitable relief as the court may deem just and proper
18
             in the circumstances.
19

20
             Respectfully submitted August 20, 2021
21
                                            /s/Kathryn R. Sylvester
22
                                            Kathryn R. Sylvester, Esq.
23                                          PO Box 5076
                                            Woodbridge, CT 06524
24
                                            Ksylvester1@hotmail.com
25
                                            Mailing Address:
26
                                            McCarthy Law, PLC
27                                          4250 North Drinkwater Blvd, Suite 320
                                            Scottsdale, AZ 85251
28
                                            Telephone: (602) 456-8900
     Joseph Perkins v. Navient, et al.          13                            COMPLAINT
      Case 3:21-cv-01121-JAM Document 1 Filed 08/20/21 Page 14 of 14




1
                                         Fax: (602) 218-4447
                                         Attorney for Plaintiff
2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Joseph Perkins v. Navient, et al.        14                       COMPLAINT
